Montgomery, J.
Two questions present themselves: (1) Does the statute in question change the common-law rule as to what constitutes an attempt to commit an offense ? (2) If not, whether the facts stated show an attempt, as defined at the common law. In my opinion, both these questions should be answered in the negative. The statute, in terms, relat.es to attempts to commit a crime, and, to make the intent still more certain, provides that, before the offense shall be complete, the accused shall do some act towards the commission of such offense. This does not eliminate any of the elements of the common-law offense of attempt to commit crime. On the contrary, it enumerates them. To constitute an attempt, at the common law, something more than an intention or purpose to commit crime is necessary. As was said by Field, C. J., in People v. Murray, 14 Cal. 159:
“Between preparation for the attempt and the.attempt itself there is a wide difference. The preparation consists in devising or arranging the means or measures necessary for the commission of the offense. The attempt is the direct movement towards the commission after the preparations are made.”
In Reg. v. Taylor, 1 Fost. & F. 512, the chief baron said:
‘ ‘ The act, to constitute a criminal attempt, must be one immediately and directly tending to the execution of the principal crime,'and committed by the prisoner under such! circumstances that he has the power of carrying his intention into execution. If two persons were to agree to com-' mit a felony, and one of them were, in execution of his share in' the transaction, to purchase an instrument to be used in the course of the felonious act, that would be a sufficient overt act in an indictment for conspiracy, but not in an indictment of this nature.”
See, also, McDade v. People, 29 Mich. 50; Hicks v. *294Com., 86 Va. 223 (19 Am. St. Rep. 891); Reg. v. McCann, 28 U. C. Q. B. 514; Stabler v. Com., 95 Pa. St. 318 (40 Am. Rep. 653); Com. v. McDonald, 5 Cush. 367;. Griffin v. State, 26 Ga. 493; People v. Machen, 73 Mich. 27; 3 Am. &Eng. Enc. Law (2d Ed.), 266.
The sentence is set aside, and the prisoner discharged.
Hooker, Moore, and Long, JJ., concurred with Montgomery, J.